J-S33043-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOHN H. COHEN                                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellant

                    v.

MARK V. CAPOZZA

                         Appellee                   No. 1803 WDA 2015


                  Appeal from the Order October 27, 2015
              In the Court of Common Pleas of Mercer County
                   Criminal Division at No(s): 32 CR 1987


BEFORE: GANTMAN, P.J., OLSON, J., and FITZGERALD, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                     FILED APRIL 26, 2016

      Appellant, John H. Cohen, appeals pro se from the order entered in the

Mercer County Court of Common Pleas, which denied his pro se serial

petition for collateral relief (labeled a petition for writ of habeas corpus ad

subjiciendum), per the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. On May 18, 1987, a jury convicted Appellant of first-degree

murder and attempted murder. The court sentenced Appellant on June 3,

1988, to life imprisonment for the murder conviction and a consecutive 3½-

7 years’ imprisonment for the attempted murder conviction.         This Court

affirmed the judgment of sentence on May 24, 1989, and our Supreme Court

denied allowance of appeal on May 25, 1990.         See Commonwealth v.

Cohen, 563 A.2d 188 (Pa.Super. 1989), appeal denied, 525 Pa. 610, 577

___________________________

*Former Justice specially assigned to the Superior Court.
J-S33043-16


A.2d 542 (1990).         On September 30, 2015, Appellant filed the current

petition for writ of habeas corpus ad subjiciendum in the civil division,

challenging his criminal conviction and sentence.1           The court treated

Appellant’s filing as a serial PCRA petition and issued appropriate notice per

Pa.R.Crim.P. 907 on October 6, 2015. Appellant filed a pro se response on

October 21, 2015. On October 27, 2015, the court denied the PCRA petition

as untimely. Appellant timely filed a notice of appeal on November 9, 2015.

The next day, the court ordered Appellant to file a concise statement per

Pa.R.A.P. 1925(b); Appellant timely complied on November 30, 2015.

        Preliminarily, any petition for post-conviction collateral relief will

generally be considered a PCRA petition, even if captioned as a request for

habeas corpus relief, if the petition raises issues for which the relief sought

is available under the PCRA.         See Commonwealth v. Peterkin, 554 Pa.
547, 722 A.2d 638 (1998); 42 Pa.C.S.A. § 9542 (stating PCRA shall be sole

means of obtaining collateral relief and encompasses all other common law

and statutory remedies for same purpose).           The writ of habeas corpus

continues to exist as a separate remedy only if the claim raised is not

cognizable under the PCRA. Peterkin, supra at 552, 722 A.2d at 640. As

well, the timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Turner, 73 A.3d 1283 (Pa.Super. 2013), appeal denied,

____________________________________________


1
    The filing was subsequently transferred to the criminal division.



                                           -2-
J-S33043-16


625 Pa. 649, 91 A.3d 162 (2014). A PCRA petition must be filed within one

year of the date the underlying judgment becomes final.        42 Pa.C.S.A. §

9545(b)(1). A judgment is deemed final at the conclusion of direct review or

at the expiration of time for seeking review.     42 Pa.C.S.A. § 9545(b)(3).

The exceptions to the PCRA time-bar allow for very limited circumstances

under which the late filing of a petition will be excused; a petitioner

asserting an exception must file a petition within 60 days of the date the

claim could have been presented. See 42 Pa.C.S.A. § 9545(b)(1-2).

       Instantly, Appellant attacks his first-degree murder conviction and life

sentence, claiming the Commonwealth did not specifically charge him with

first-degree murder,2 the court lacked statutory authority to impose a life

sentence, and the court lacked authority to instruct the jury on first-degree

murder where Appellant’s case was not a capital case. Despite his effort to

distance his current petition from the PCRA, Appellant’s challenges to the

legality of his conviction and sentence are cognizable under the PCRA. See

Commonwealth v. Fowler, 930 A.2d 586 (Pa.Super. 2007), appeal denied,

596 Pa. 715, 944 A.2d 756 (2008) (holding any collateral attack on legality

of sentence must be raised in PCRA petition); Guarrasi v. Scott, 25 A.3d
394 (Pa.Cmwlth. 2011) (stating plaintiff cannot use civil action to wage

collateral attack on his criminal proceedings).     Thus, the court properly
____________________________________________


2
  The record makes clear the Commonwealth charged Appellant with first
and third degree murder along with other offenses.



                                           -3-
J-S33043-16


treated Appellant’s most recent prayer for collateral relief as a PCRA petition.

See Peterkin, supra.         Further, Appellant’s judgment of sentence became

final on August 23, 1990, upon expiration of the time to file a petition for

writ of certiorari with the United States Supreme Court. See U.S.Sup.Ct.R.

13. Appellant filed the current, pro se serial petition for collateral relief on

September 30, 2015, which is patently untimely.3          See 42 Pa.C.S.A. §

9545(b)(1). In his effort to keep his petition outside the PCRA, Appellant did

not plead or prove any of the statutory exceptions required to revive an

otherwise untimely PCRA petition. See 42 Pa.C.S.A. § 9545(b)(1). Thus,

Appellant’s petition remains an untimely PCRA petition, and the court

properly denied relief. Accordingly, we affirm.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/2016



____________________________________________


3
  The docket entries in Appellant’s criminal case indicate the present petition
is at least his second petition for collateral relief.



                                           -4-
J-S33043-16




              -5-